Shulman, Presiding Judge.
Appellant and another were plaintiffs in a suit against appellees. The trial court entered an order granting summary judgment to the plaintiffs as to one count of the multi-count complaint. In that order the trial court also held that it was unnecessary to reach the other issues raised by the complaint. Appellant filed a motion for reconsideration which was not ruled on by the trial judge until more than 30 days had elapsed after the entry of the summary judgment. The notice of appeal under which this case was brought to this court was not filed until after the denial of the motion for reconsideration.
“The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon this court. Dargan, Whitington & Conner v. Kitchen, 138 Ga. App. 414, 417 (1) (226 SE2d 482). The rules of this court require a notice of appeal to be filed in this court within 30 days of the rendition of a final action by the trial court. Code Ann. § 6-803. A motion for reconsideration is not one of those motions that will automatically extend the number of days allowed for filing a notice of appeal. Lawler v. Georgia Mut. Ins. Co., 156 Ga. App. 265, 266 (276 SE2d 646); Security Branding v. Corbitt, 144 Ga. App. 164 (240 SE2d 728).” Hunter v. Big Canoe Corp., 162 Ga. App. 629, 630 (291 SE2d 726). The order granting part of the relief sought by appellant and the other plaintiff and refusing to consider the rest of the relief requested was a final judgment: no issue was left pending in the trial court. See Code Ann. § 6-701. Appellant’s failure to file a notice of appeal within 30 days of the entry of that final order prevented this court from acquiring appellate jurisdiction. That *284being so, the appeal must be dismissed.
Decided October 18, 1982
Rehearing denied November 4, 1982
Harold L. Russell, William W. Maycock, for appellant.
VerleyJ. Spivey, Marion O. Gordon, Senior Assistant Attorneys General, Gary R. Hurst, Assistant Attorney General, for appellees.

Appeal dismissed.


Quillian, C. J., and Carley, J., concur.